Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 23, 2004, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was terminated from her employment as a nanny after she lied to her employer. The Unemployment Insurance Appeal Board ultimately ruled that claimant was disqualified from receiving unemployment insurance benefits because her *1174employment was terminated for misconduct and adhered to its decision upon reconsideration. Claimant now appeals from the latter decision.
Substantial evidence supports the Board’s determination that claimant lost her employment under disqualifying circumstances (see Matter of Goulbourne [Commissioner of Labor], 18 AD3d 1087, 1088 [2005]). Claimant’s employer testified that claimant was repeatedly reminded to carry the cellular telephone that she had been given and to keep the phone turned on during working hours. The employer stated that she returned home early one day after being unable to reach claimant on the cellular phone and found the phone—turned off—in the baby’s room. When the employer confronted claimant, she falsely claimed that the phone was with her and that it was turned on. Although claimant disputes the employer’s version of events, questions of credibility are for the Board to resolve (see Matter of Garcia [Commissioner of Labor], 16 AD3d 956, 957 [2005]; Matter of Perkins [Commissioner of Labor], 16 AD3d 756, 756 [2005]). Accordingly, we find no basis upon which to disturb the Board’s decision.
Cardona, P.J., Mercure, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.